FOR PUBLICATION
                                                               FILED
                                                             Mar 30 2012, 9:30 am


                                                                    CLERK
                                                                  of the supreme court,
ATTORNEY FOR APPELLANT:                                           court of appeals and
                                                                         tax court




A. DAVID HUTSON
Smith Carpenter Thompson Fondrisi
 Cummins & Lewis, LLC
Jeffersonville, Indiana



                             IN THE
                   COURT OF APPEALS OF INDIANA

IMPERIAL INSURANCE RESTORATION                )
& REMODELING, INC.,                           )
                                              )
      Appellant-Plaintiff,                    )
                                              )
             vs.                              )   No. 10A05-1109-SC-478
                                              )
JAMES COSTELLO,                               )
                                              )
      Appellee-Defendant.                     )


                    APPEAL FROM THE CLARK SUPERIOR COURT
                         The Honorable Joseph P. Weber, Judge
                      The Honorable Kenneth R. Abbott, Magistrate
                            Cause No. 10D03-1103-SC-444



                                    March 30, 2012


                             OPINION - FOR PUBLICATION


BAILEY, Judge
                                       Case Summary

       Imperial Insurance Restoration & Remodeling, Inc. (“Imperial”) appeals the trial

court‟s order granting judgment in favor of James Costello (“Costello”) on its small claims

action for breach of contract. Imperial raises three issues for our review, which we

consolidate and restate as the following single issue: whether the trial court erred by granting

judgment in favor of Costello. We reverse and remand.

                               Facts and Procedural History

       Imperial is in the business of repairing and restoring residential and commercial

property after it has been damaged by fire, water, wind, or other causes. It receives business

referrals from insurance companies or from other intermediaries when insurance

policyholders file property damage claims. James Costello lives with his wife, Lisa Costello

(“Lisa”), (collectively, “the Costellos”) in a house in Charlestown, Indiana that is owned by

Lisa and covered by an insurance policy in her name.

       On November 21, 2010 or November 22, 2010, a pipe in the Costellos‟ house burst

and released large amounts of water. When Costello returned from work that day, he turned

the water line off and he and Lisa placed fans and a dehumidifier in their basement to control

the water damage. Lisa contacted the insurance company, who then contacted Imperial and

provided the Costellos‟ contact information. Imperial called the Costellos and scheduled a

time to go to their house and perform emergency services.

       Imperial arrived at the Costellos‟ home to make repairs on November 26, 2010.

Before Imperial began work, Costello signed a “Work Authorization” contract authorizing


                                               2
Imperial to make repairs to the Costellos‟ home. Exhibit A. The Work Authorization

contained the following clauses:

       Customer understands that Contractor has no connection with customer‟s
       insurance company or its adjuster and that the customer alone agrees that
       customer is solely responsible for payment of the total cost, including
       contractor‟s fee for stated repairs.

       ***

       Final payment of the total cost is due to contractor upon completion of project.
       I (we), the customer(s) receive the check from the insurance company; I (we)
       hereby agree to promptly endorse said payment to [Imperial] for disbursement.

       Customer agrees that any payments not made in accordance with this
       agreement when due shall be considered delinquent after ten (10) days and
       agrees to pay interest thereon to contractor at 2% per month (or the maximum
       rate allowed by law) until contractor is paid in full. It is the intent of the
       parties signing the agreement that the contractor be a third party beneficiary of
       any and all insurance contracts covering this job.

Exhibit A.

       The back of the Work Authorization also contained several terms and conditions, but

the agreement did not describe the proposed home improvements, completion dates,

contingencies, or price. Although Costello signed the document, he testified that he did not

read it, and that it was presented to him as merely an authorization to let Imperial into his

house to begin work.

       On November 26, 2010, Imperial workers checked the water damage, removed a

section of the basement ceiling, set out two air movers and a dehumidifier, and sprayed mold

and mildew neutralizer. The next day, Imperial sent a crew to do a moisture check, which

entailed measuring indoor and outdoor temperatures and humidity. The parties had an


                                              3
appointment scheduled for November 28, 2010, but neither of the Costellos were at the

appointment. Imperial sent a crew to the Costellos‟ house for a final time on December 2,

2010, and determined that the house was dry.

       Before Imperial removed its equipment, Costello signed a “Certificate of Satisfaction”

stating that Imperial‟s repairs were fully completed to his absolute satisfaction as stated in the

contractual agreement and that he authorized payment to be made, in full, directly to

Imperial. Exhibit B. Costello testified that he did not read this document either. It was his

understanding that, by signing the form, he was merely authorizing Imperial to remove its

equipment.

       The total charge for Imperial‟s work was $669.86. The Costellos‟ insurance company

sent, and the Costellos received, a check for the money due to Imperial for its work. The

Costellos cashed the check shortly before Christmas of 2010. After numerous attempts to

collect from the Costellos, Imperial filed a small claims action on March 17, 2011, seeking

the money for services it provided, plus interest, as well as court costs and attorney fees.

       A small claims hearing was held on August 1, 2011. After receiving testimony from

Imperial‟s owner and Costello, the trial court made the following statement from the bench to

Costello:

       My perspective is you know how to read. You have an obligation under the
       law to read what you sign before you sign it because you‟re going to be
       responsible for what it says you agreed to do. It says you agree to pay them
       money. It says you‟re satisfied with the work that was done…You got the
       money for the work that was done.

Tr. 49-50.


                                                4
          The trial court then made the following statement to Imperial:

          You‟re responsible for[,] uh[,] providing a contract that implies [sic] with
          Indiana State law regardless whether you knew about it or not. Uh[,] my
          understanding of Indiana law is if there is no contract up front that specifies
          what‟s going to be charged then a reasonable fee is determined by a fact finder
          is [sic] what you‟re entitled to. I‟m the fact finder…Now I will give your
          attorney five minutes if you want to present some evidence to me as to[,] um[,]
          how this is reasonable since there wasn‟t an agreement up front. Uh[,] then I
          will make a ruling as to what‟s reasonable.

Tr. 50.

          The trial court adjourned the hearing without issuing an order and offered the parties

the opportunity to submit briefs on the applicability of the Indiana Home Improvement

Contracts Act (HICA). After both parties submitted briefs, the court issued an order on

August 30, 2011 granting judgment for Costello.

          Imperial now appeals.

                                    Discussion and Decision

                                       Standard of Review

          “Our standard of review is particularly deferential in small claims actions, where „the

trial shall be informal, with the sole objective of dispensing speedy justice between the

parties according to the rules of substantive law.‟” Mayflower Transit, Inc. v. Davenport,

714 N.E.2d 794, 797 (Ind. Ct. App. 1999) (quoting Ind. Small Claims Rule 8(A)). Imperial

had the burden of proof at trial on its small claims action, and accordingly we apply a

negative judgment standard of review. LTL Truck Service, LLC v. Safeguard, Inc., 817

N.E.2d 664, 667 (Ind. Ct. App. 2004). On appeal, we will not reverse a negative judgment

unless it is contrary to law. Id. To determine whether a judgment is contrary to law, we

                                                 5
consider the “„evidence in the light most favorable to the appellee, together with all the

reasonable inferences to be drawn therefrom.‟” Id. (quoting Hinojosa v. Board of Public

Works & Safety for Hammond, Ind., 789 N.E.2d 533, 542 (Ind. Ct. App. 2003)).

        We also observe that Costello has not filed an appellee‟s brief. When the appellee has

failed to submit a brief we need not undertake the burden of developing arguments on the

appellee‟s behalf. Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind. 2006). Rather,

we will reverse the trial court‟s judgment if the appellant‟s brief presents a case of prima

facie error. Id. Prima facie error in this context is defined as “„at first sight, on first

appearance, or on the face of it.‟” Id. (quoting Santana v. Santana, 708 N.E.2d 886, 887 (Ind.

Ct. App. 1999)). Where the appellant is unable to meet this burden, we will affirm. Id.

                                 Home Improvement Contracts Act

        Crucial to resolving Imperial‟s appeal is the application of the Indiana HICA,1 the

purpose of which

        is to protect consumers by placing specific minimum requirements on the
        contents of home improvement contracts…[because] few consumers are
        knowledgeable about the home improvement industry or of the techniques that
        must be employed to produce a sound structure. The consumer‟s reliance on
        the contractor coupled with well-known abuses found in the home
        improvement industry, served as an impetus for the passage of [HICA], and
        contractors are therefore held to a strict standard.

Hayes v. Chapman, 894 N.E.2d 1047, 1052 (Ind. Ct. App. 2008) (quoting Benge v. Miller,

855 N.E.2d 716, 720 (Ind. Ct. App. 2006)), trans. denied.
1
 One of the terms of the Work Authorization is that Kentucky law governs the contract and that its terms will
be enforced pursuant to Kentucky law. However, neither party raised a choice of law issue for the trial court,
and Imperial makes no such argument on appeal and cites exclusively to Indiana authority in its brief. We
therefore surmise that the parties agree that Indiana law governs their contract and resolve Imperial‟s appeal
accordingly.

                                                      6
        HICA therefore requires home improvement suppliers2 performing any alteration,

repair, or modification to the residential property of a consumer3 for an amount greater than

$150 to provide the consumer with a written home improvement contract. I.C. §§ 24-5-11-1,

-3, -4, -10(a); Homer v. Burman, 743 N.E.2d 1144, 1148 (Ind. Ct. App. 2001). The home

improvement contract must contain certain information before it is signed by the consumer.

I.C. § 24-5-11-10(a). When a home improvement contract is entered into as a result of

damage, loss, or expense that is covered by the proceeds of an insurance policy, certain other

specifications must be included in contracts. I.C. §§ 24-5-11-10(c)(1)-(4). A consumer may

elect, in writing, to authorize the commencement of work covered by insurance before

receiving complete specifications, but the consumer will only be obligated for the home

improvements specified and agreed to by the insurance carrier. I.C. § 24-5-11-10(c)(5).

        Imperial does not argue that its contract complied with HICA and instead concedes

that its contract was non-conforming. A home improvement supplier that violates the HICA

commits a “deceptive act” that is actionable by the attorney general or the consumer and

subject to the remedies and penalties available to victims of deceptive consumer sales under

the Indiana Deceptive Consumer Sales Act (DCSA). I.C. § 24-5-11-14. Specifically, “[a]

person relying upon an uncured or incurable deceptive act may bring an action for the

damages actually suffered as a consumer as a result of the deceptive act or five hundred



2
 A “home improvement supplier” is a “person who engages in or solicits home improvement contracts[.]” I.C.
§ 24-5-11-6. Imperial does not dispute on appeal that it is a home improvement supplier subject to HICA.
3
 A “consumer” means an individual who owns, leases, or rents the residential property that is the subject of a
home improvement contract. I.C. § 24-5-11-2. Imperial does not dispute that Costello is a consumer.

                                                      7
dollars ($500), whichever is greater.”4 I.C. § 24-5-0.5-4(a). Also, “the court may void or

limit the application of contracts or clauses resulting from deceptive acts and order restitution

to be paid to aggrieved customers.” I.C. § 24-5-0.5-4(d).

        Here, Costello did not initiate an action based on Imperial‟s deceptive act, and did not

file a counterclaim against Imperial. Instead, Costello asserted the contract‟s non-compliance

with HICA as a defense to Imperial‟s breach of contract claim, arguing that the contract is

unenforceable against him. Imperial contends that the contract‟s non-compliance does not,

by itself, justify declaring the contract unenforceable. Rather, according to Imperial, if

Costello wanted to void the contract, he was required to assert a counterclaim to pursue that

remedy.

        As a general matter, contracts made in violation of a statute are void. Johnson v.

Anderson, 590 N.E.2d 1146, 1149 (Ind. Ct. App. 1992). However, “because we value the

freedom to contract so highly, we will not find that a contract contravenes a statute unless the

language of the implicated statute is clear and unambiguous that the legislature intended that

the courts not be available for either party to enforce a bargain made in violation thereof.”

Continental Basketball Ass‟n v. Ellenstein Enterprises, Inc., 669 N.E.2d 134, 140 (Ind.

1996). The Indiana General Assembly has made clear and unambiguous its intent that certain

types of contracts not be enforced by declaring them “void” or “unenforceable.” Id.

        HICA specifies certain minimum requirements that must be included in home
4
 An “uncured deceptive act” means a deceptive act of which the consumer gave proper notice to the supplier
and either the supplier made no offer to cure within thirty (30) days, or the act has not been cured within a
reasonable time after the consumer‟s acceptance of the offer to cure. I.C. § 24-5-0.5-2(a)(7). An “incurable
deceptive act” means a deceptive act done by a supplier as part of a scheme, artifice, or device with intent to
defraud or mislead. I.C. § 24-5-0.5-2(a)(8).

                                                      8
improvement contracts in order to protect consumers. It is silent, however, as to whether

contracts that do not meet the requirements are void or unenforceable, although it does

provide that modifications are unenforceable against the consumer if not in writing and

signed by the consumer. I.C. § 24-5-11-10(d). Instead, HICA declares a non-conforming

contract to be a deceptive act and affords the aggrieved consumer the remedies available to

victims of deceptive consumer sales under the DCSA. I.C. § 24-5-11-14. Under the DCSA,

however, a contract that violates the statute and is a deceptive act is not necessarily void;

rather, it creates a cause of action for which one of the remedies is to declare the contract

void. Johnson, 590 N.E.2d at 1149.

       We must therefore conclude from both our opinion in Johnson and the legislature‟s

failure to use words like “void” or “unenforceable” in HICA to describe contracts made in

violation thereof, as well as the inclusion of remedial provisions to be invoked in the event of

a violation, one of which is voiding the contract, that the General Assembly did not intend

that every contract made in violation of HICA to automatically be void. See Continental

Basketball Ass‟n, 669 N.E.2d at 140 (concluding that a contract made in violation of the

Indiana Franchise Acts was not automatically void because the legislature did not use the

terms “void” or “unenforceable” in the statute and included a remedial provision for

violations). Instead, we apply a balancing approach and examine the factors that courts use

to determine whether or not a contract contravenes declared public policy. Id.; also Ahuja v.

Lynco Ltd. Med. Research, 675 N.E.2d 704, 708 (Ind. Ct. App. 1996), trans. denied. The

considerations to be balanced are (1) the nature of the subject matter of the contract, (2) the


                                               9
strength of the public policy underlying the statute, (3) the likelihood that refusal to enforce

the bargain or term with further that policy, (4) how serious or deserved would be the

forfeiture suffered by the party attempting to enforce the bargain, and (5) the parties‟ relative

bargaining power and freedom to contract. Id. (citing Fresh Cut, Inc. v. Fazli, 650 N.E.2d

1126, 1130 (Ind. 1995)).

       The nature and subject matter of the contract at issue here is home improvement. As

such, it is governed by HICA, a law enacted to protect consumers by requiring home

improvement suppliers to provide detailed information in home improvement contracts.

Costello, with only a ninth grade education, was in an inferior bargaining position with

Imperial, an experienced home improvement company.

       Nevertheless, we cannot conclude that the contract should be unenforceable against

Costello. If we were to so hold, Imperial would suffer both a serious and undeserved

forfeiture outweighing the other factors. Imperial provided services to Costello at Costello‟s

request. Costello signed a certificate of satisfaction after Imperial finished its work, and did

not testify at the hearing that Imperial failed to perform under the contract. Instead,

Costello‟s explanation for not paying Imperial was that he thought the insurance company

would pay for Imperial‟s services. The insurance company has paid for Imperial‟s services

by sending a check to the Costellos, who cashed the check instead of paying Imperial, even

though Costello agreed that Imperial was a third party beneficiary to any insurance contract

covering the repairs.

       Refusing to enforce the contract, moreover, would do little to further the policy behind


                                               10
HICA. Despite any deficiencies in the contract or disparities in the parties‟ relative

bargaining power, Costello ultimately received the benefit of Imperial‟s services as well as a

check to cover its fees. He does not, therefore, need the protections of HICA, and has instead

received a windfall, which the law disfavors. Crider & Crider, Inc. v. Downen, 873 N.E.2d

1115, 1119 (Ind. Ct. App. 2007). Under the circumstances of this case, we cannot conclude

that the parties‟ agreement should be unenforceable against Costello.

                                        Conclusion

       Although Imperial provided a contract to Costello that it concedes did not satisfy

requirements of HICA, that non-compliance did not automatically render the contract void.

Instead, the issue required examination of several factors to determine whether the contract

should be enforced. After examining those factors, we conclude that the contract is

enforceable and should not be voided. Imperial has thus demonstrated prima facie error in

the trial court‟s judgment. It is reversed and remanded with instructions to enter judgment in

favor of Imperial for $669.86 and to hold a hearing to determine the contractual interest due

on the contract and whether attorney fees or other costs are warranted and, if so, in what

amount.

       Reversed and remanded.

BAKER, J., and DARDEN, J., concur.




                                             11